DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2 & 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hato (US20110274953) in view of Jung (US20160079579) (provided in Applicants IDS filed on January 7th 2021).
Regarding Claim 1 and Claim 12, Hato discloses a method for manufacturing a cylindrical battery having multiple tabs (multiple tabs- [004], cylindrical secondary battery-[0026]), the cylindrical battery including an electrode assembly, a cylindrical pouch case (container-2, Fig. 1, [0029]), a plurality of electrode tab protruding at an upper end of the electrode assembly (positive leads-16 act as electrode 
The method steps comprising of:
Disposing the plurality of the electrode tabs on the electrode assembly such that the plurality of the electrode tabs protrude at the upper end of the electrode assembly (positive leads-16 act as electrode tabs, Fig. 2, project upwards, [0043]);
Winding the electrode assembly to form the electrode assembly into a cylindrical shape (winding core-[0011]);
Connecting the electrode lead to the plurality of electrode tabs disposed at the upper end of the electrode assembly (positive electrode lead-33 connected to positive electrode current collecting member-31, positive electrode tabs-16 connected to positive current collecting member-31, [0043]));
Inserting the electrode assembly into the cylindrical pouch case to produce a battery cell (electrode group-10, placed inside cylindrical battery case, winding core-15, [0042], [0046], [0053]);
Hato is silent to connecting, to the cylindrical pouch case, a gas collecting part for collecting gas generated due to a charging and discharging of the electrode assembly and the forming of a guide part in the cylindrical pouch case for preventing deformation of the cell. 
Jung discloses a method of producing a battery that can have a jelly roll structure (jelly roll structure-[0049]), which has a gas collecting part for collecting gas generated due to charging and discharging of the electrode connected to the battery case (gas collection unit-500, [0095]), and a guide part for preventing deformation of the battery cell (gas discharge hole-133 acts as guide part, [0095]). Jung teaches that this structure prevents deformation of the case ([0144]).
Therefore it would be obvious to one of ordinary skill in the art to modify the cylindrical battery of Hato with the teachings of Jung to have a cylindrical battery with a gas collecting part, that collects gas generated due to a charging and discharging of the electrode, connected to the cylindrical pouch 
Regarding Claim 2, Hato in view of Jung discloses the limitations as set forth above. Hato further discloses wherein the plurality of electrode tabs are disposed on at least one of an uncoated portion and a coated portion of the electrode assembly (positive electrode leads-16 formed on positive electrode mixture untreated portion-11c which is uncoated portion, [0032])).
Regarding Claim 4, Hato in view of Jung discloses the limitations as set forth above. 
Hato is silent to the guide part being disposed on each of an upper end and a lower end of the cylindrical pouch case. 
Jung disclose a guide part disposed on the upper part and lower part of the battery case (gas discharge hole-133 acting as guide part may be disposed on any portion of the case-130, [0094], discharge hole-133 disposed on upper part of battery case, Fig. 4, [0121], gas discharge hole-733 acting as guide part disposed on lower part of battery case, Fig. 7a, [0127]). Jung teaches that this structure prevents deformation of the case ([0144]).
Therefore it would be obvious to one of ordinary skill in the art to modify the cylindrical battery of Hato with the teachings of Jung to have a guide part disposed on the upper part and lower of the cylindrical pouch case. This modified structure would have the expected result of preventing deformation of the case. 
Regarding Claim 5, Hato in view of Jung discloses the limitations as set forth above. Hato in view of Jung discloses a gas collection part. 
Jung further discloses that the gas collection part is sealed with a gas seal (gas seal-410, [0024], [0085]).
Therefore it would be obvious to one of ordinary skill in the art to modify the cylindrical battery of Hato with the teachings of Jung to have a gas collection part with a sealing part for sealing the gas 
Regarding Claim 6, Hato in view of Jung discloses the limitations as set forth above. Hato in view of Jung discloses a gas collection part.
Jung further discloses that the gas collection part is separated from the battery case in parallel with the sealing part (Fig. 4, sealing part-410, Fig. 5a, gas collection unit-500, and the gas collection part is placed in parallel to the battery case in relation to the sealing part).
Therefore it would be obvious to one of ordinary skill in the art to modify the cylindrical battery of Hato with the teachings of Jung to have a gas collection part that is separated from the cylindrical pouch case in parallel with the sealing part. This modified structure would have the expected result of preventing deformation of the case.
Regarding Claim 7, Hato in view of Jung discloses the limitations as set forth above. Hato in view of Jung discloses a gas collection part with a sealing part.
Jung further discloses a sealing part with a dual sealing structure (gas seal-410 comprises first sealing part-411, and second sealing part-412, [0096]).
Therefore it would be obvious to one of ordinary skill in the art to modify the cylindrical battery of Hato with the teachings of Jung to have a gas collection part with a sealing part that has a dual sealing structure. This modified structure would have the expected result of preventing deformation of the case.
Regarding Claim 8, Hato in view of Jung discloses the limitations as set forth above. Hato further discloses where in the step of winding the electrode assembly to form the electrode assembly into the cylindrical shape, the plurality of electrode tabs are disposed in a circular shape on the upper end of the cylindrical battery (winding step-[0011], Fig. 4, shows electrode tabs-16 forming a circle, [0073], Fig. 2, shows electrode tab-16).

Regarding Claim 10, Hato in view of Jung discloses the limitations as set forth above. Hato further discloses wherein the lower end of the electrode lead having the circular shape is made by the two electrode lead portions that are disposed vertically and horizontally, respectively, to cross each other, and the two lead portions are welded at a cross portion, and then the electrode lead portion disposed horizontally at the lower end is bent so that the lower end of the electrode lead has the circular shape (Fig. 2, electrode lead-33 acts as vertical portion, current collecting member-31 acts as horizontal portion which is bent in a circular fashion, both of these portions are welded together, [0054]).
Regarding Claim 11, Hato in view of Jung disclose the limitations as set forth above. Hato further discloses wherein the lower end of the electrode lead having the circular shape is made by two lead portions that are integrally formed vertically and horizontally, respectively, and then the electrode lead portion disposed horizontally at the lower end is bent so that the lower end of the electrode lead has the circular shape (Fig. 2, electrode lead-33 acts as vertical portion, current collecting member-31 acts as horizontal portion which is bent in a circular fashion, both of these portions are welded together, [0054]).

An electrode assembly wound into a cylindrical shape (winding core-[0011]);
A plurality of electrode tabs protruding at an upper end of the electrode assembly to provide multiple tabs (positive leads-16 act as electrode tabs, Fig. 2, project upwards, [0043]);
An electrode lead welded and electrically connected to the plurality of electrode tabs; and cylindrical pouch case (electrode lead-33, [0056], [0102]).  
Hato is silent to a guide part in the cylindrical pouch case and where the guide part is connectable to a gas collecting part for preventing deformation of the cell. 
Jung discloses a battery that can have a jelly roll structure (jelly roll structure-[0049]), which has a gas collecting part for collecting gas generated due to charging and discharging of the electrode connected to the battery case (gas collection unit-500, [0095]), and a guide part for preventing deformation of the battery cell (gas discharge hole-133 acts as guide part, [0095]). Jung teaches that this structure prevents deformation of the case ([0144]).
Therefore it would be obvious to one of ordinary skill in the art to modify the cylindrical battery of Hato with the teachings of Jung to have a cylindrical battery with a guide part in the cylindrical pouch case where the guide part is connectable to a gas collecting part for preventing deformation of the cell. This modified structure would yield the expected result of preventing deformation of the case.
Regarding Claim 14, Hato in view of Jung discloses the limitations as set forth above. Hato further discloses wherein the plurality of tabs are disposed in a circular shape on the upper end of the cylindrical battery (Fig. 4, shows electrode tabs-16 forming a circle).
Regarding Claim 15, Hato in view of Jung discloses the limitations as set forth above. Hato further discloses wherein a lower of the electrode lead connected to the plurality of electrode tabs has a circular shape and is disposed along an inner circumference of the plurality of electrodes tabs disposed . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hato (US20110274953) in view of Jung (US20160079579) (provided in Applicants IDS filed on January 7th 2021) further in view of Jeong (US20200235369).
Regarding Claim 3, Hato in view of Jung discloses the limitations as set forth above. Hato in view of Jung discloses a guide part.
Hato is silent to the guide part being disposed on a straight line along a longitudinal direction of the cylindrical pouch case.
Jeong discloses a cylindrical battery with a guide part that is disposed side by side on a straight line along a longitudinal direction of the cylindrical case (secondary battery-100 comprises a cylindrical can-110, [0032], center pin-170 acts as guide part, and may be used as a movement path of the gas generated inside the secondary battery-100, [0064], centerpin-170 is disposed in a longitudinal direction of the cylindrical battery, Fig. 1c). Jeong teaches that this structure can prevent deformation or cracking of an electrode assembly ([0016]). 
It is the examiner’s position that Jeong meets the limitations of the method because the product of Jeong contains the limitation of a guide part being disposed side by side on a straight line along a longitudinal direction of the cylindrical pouch case and therefore the product by process limitation of the instant is rendered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728